Citation Nr: 9930470	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-37 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of laryngeal papilloma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to August 
1962, and from May 1968 to July 1969.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).  Subsequently, the veteran moved to an 
area serviced by the VARO in Cheyenne, Wyoming.  In November 
1998, this matter was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

3.  The veteran's service-connected residuals of laryngeal 
papilloma are principally manifested by complaints of a 
recurrent feeling to clear the throat, slight tightness of 
the throat, and difficulty swallowing, and objective findings 
of slight, chronic hoarseness and redness and edema of the 
vocal cords; there is no objective evidence of severe or 
marked pathological changes, marked hoarseness, thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of laryngeal papilloma have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Codes 6820, 6516 (1999); 38 C.F.R. § 4.97, 
Diagnostic Codes 6820, 6516 (1996). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  This matter was remanded to the RO 
in December 1998 and the Board is satisfied that the RO 
complied with the directives of the remand.  The veteran was 
afforded VA examinations in April 1996, October 1996, and May 
1999.  Pertinent treatment records were obtained.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Service connection for post operative residuals of laryngeal 
papilloma was established by an RO rating determination in 
August 1979.  A noncompensable disability evaluation was 
established effective February 14, 1979.  The award was based 
upon service medical records showing that in October 1961, 
acute laryngitis was diagnosed.  The laryngitis persisted and 
a diagnosis of chronic laryngitis was made.  In August 1962, 
the veteran underwent an excision of squamous papilloma of 
both vocal cords.  He underwent further removal of papilloma 
in February 1979.  

In a February 1990 rating decision, a 10 percent evaluation 
was assigned to the service-connected residuals of laryngeal 
papilloma, effective August 15, 1989.  This award was based 
upon the findings of a September 1989 laryngoscopy which 
revealed that there was a lesion on the left mid vocal cord.  
A December 1989 VA examination report reflected a diagnosis 
of recurrent papillomata, laryngeal.  

In February 1996, the veteran filed a claim for an increased 
rating for the residuals of the laryngeal papilloma.  



Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Effective October 7, 1996, the diagnostic criteria pertaining 
to respiratory disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO rated the veteran's service-
connected residuals of laryngeal papilloma under the 
provisions of Diagnostic Codes 6820, neoplasms, benign, any 
specified part of respiratory system, and Diagnostic Code 
6516, laryngitis, chronic.  The RO appropriately evaluated 
the medical evidence applying both the old criteria and the 
new criteria and concluded that the veteran was entitled to 
no higher than a 10 percent rating under either criteria.  

The Board notes that there were no substantive changes made 
in the provisions of Diagnostic Code 6820.  The provisions of 
Diagnostic Code 6820, which were in effect prior to October 
7, 1996, indicate that benign new growths on any specified 
part of the respiratory system will be rated based upon 
interference with respiration, using any applicable 
respiratory analogy.  38 C.F.R. § 4.97, Diagnostic Code 6820 
(1996).  The provisions of Diagnostic Code 6820, which were 
effective October 7, 1996, indicate that benign neoplasms of 
any specified part of the respiratory system will be 
evaluated using an appropriate respiratory analogy.  
38 C.F.R. § 4.97, Diagnostic Code 6820 (1999).

The Board finds that the changes made in the provisions of 
Diagnostic Code 6516 were substantive.  Under the provisions 
of Diagnostic Code 6516, chronic laryngitis, which were in 
effect prior to October 7, 1996, a 10 percent evaluation was 
assigned for moderate laryngitis with evidence of catarrhal 
inflammation of cords or mucous membrane, and moderate 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1996).  
A 30 percent evaluation was assigned for severe chronic 
laryngitis with evidence of marked pathological changes such 
as inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.  Id.  

Under the provisions of Diagnostic Code 6516, chronic 
laryngitis, which were effective October 7, 1996, a 10 
percent evaluation is warranted for chronic laryngitis with 
hoarseness and with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97, Diagnostic Code 6516.  A 30 percent 
evaluation is warranted for chronic laryngitis with 
hoarseness and with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
Id.  

Analysis

The Board has carefully considered all of the evidence of 
record.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent under the former provisions of Diagnostic Code 6516.  
The medical evidence of record reflects a diagnosis of 
chronic laryngitis and history of laryngeal papillomatosis.  
The VA examination reports, dated in April 1996, October 
1996, and May 1999 indicate that the veteran has slight, 
chronic hoarseness.  His subjective complaints include a 
recurrent feeling of having to clear his throat, slight 
tightness in the throat, difficulty swallowing, and 
difficulty with choking.  

The May 1999 Ear, Nose, and Throat (ENT) examination for VA 
purposes revealed that there was redness and edema of the 
both vocal cords.  The cords moved well and were irregular.  
The left false vocal cord was a little more prominent than 
the right.  No specific lesions were seen.  The examiner 
noted that a flexible laryngoscopy was used to examine the 
vocal cords.  The impression was chronic laryngitis and 
history of laryngeal papillomatosis.  The examiner indicated 
that at the present time, there were no papillomata seen in 
the larynx or hypopharyngeal area.  The examiner further 
stated that the veteran had some chronic hoarseness, which 
was related to some degree to his previous history of 
papillomatosis, his previous surgeries, and to his current 
smoking.  The April 1996 VA examination report indicates that 
the veteran's current symptoms were suggestive of a possible 
recurrence of papilloma and it was recommended that a 
consultation with a laryngoscopy was performed.  However, as 
noted above, the May 1999 examination detected no evidence of 
recurrence.  The Board also points out that the April 1996 
examination report indicates that the larynx could not be 
visualized upon examination.  The October 1996 VA ENT 
examination report indicates that examination of the 
veteran's larynx was within normal limits.  

Review of the medical evidence of record further reveals that 
a January 1998 esophogram and pharyngogram report indicates 
that there was normal laryngeal elevation.  There was no 
significant penetration of the larynx and no aspiration of 
the cords.  There was no evidence of strictures or masses.  
The veteran had normal swallowing.  A May 1999 barium 
esophogram report indicates that no obvious mass was present 
in the larynx, although visualization was poor. 

There is no medical evidence of severe chronic laryngitis 
with marked pathological changes such as inflammation of 
cords or mucous membrane, thickening or nodules of cords or 
submucous infiltration, or marked hoarseness.  At a hearing 
before the RO in November 1996, the veteran indicated that he 
was not currently being treated for the residuals of 
laryngeal papilloma.  Hearing Transcript, 4.  The Board notes 
that VA outpatient Otolaryngology treatment records dated in 
1998 reflect complaints of dysphagia.  In an February 1999 
statement, the veteran asserted that his VA ENT physician 
told him that he had small growths on his larynx.  He stated 
that he was to be examined in February 1999.  The Board notes 
that the treatment records do not support the veteran's 
assertions that he had growths in his larynx.  Furthermore, 
subsequent VA examination in May 1999 did not detect any 
growths in the larynx.  The treatment records also note that 
the veteran left the VA before being examined at the 
Otolaryngology clinic in February 1999.   

Based upon the above findings, the Board concludes that a 10 
percent evaluation is warranted for the residual of the 
laryngeal papilloma under the former provision of Diagnostic 
Code 6516, since the medical evidence establishes edema of 
the vocal cords and hoarseness.  The Board finds that a 
disability evaluation in excess of 10 percent is not 
warranted under the former provisions of Diagnostic Code 
6516.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 
6516 (1996).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Code 6516.  As discussed 
above, the medical evidence of record reflects a diagnosis of 
chronic laryngitis and history of laryngeal papillomatosis.  
The VA examination reports, dated in April 1996, October 
1996, and May 1999, indicate that the veteran has slight, 
chronic hoarseness.  His subjective complaints include a 
recurrent feeling of having to clear his throat, slight 
tightness in the throat, and difficulty with choking.  
Examination of the larynx revealed that there was redness and 
edema of the both vocal cords.  The cords moved well and were 
irregular.  The left false vocal cord was a little more 
prominent than the right.  No specific lesions were seen.  
The May 1999 VA ENT examination report indicates that no 
papillomata in the larynx or hypopharyngeal area were seen 
upon examination with a flexible laryngoscopy.  

Review of the record further reveals that a January 1998 
esophogram and pharyngogram report indicates that there was 
normal laryngeal elevation.  There was no significant 
penetration of the larynx and no aspiration of the cords.  
There was no evidence of strictures or masses.  The veteran 
had normal swallowing.  A May 1999 barium esophogram report 
indicates that no obvious mass was present in the larynx. 

There is no medical evidence of thickening or nodules of the 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  The April 1996 VA examination report 
indicates that the veteran had undergone removal of papilloma 
on four occasions, the last time was in 1990 or 1991.  
Significantly, the examiner noted that the veteran had no 
history of malignancy and clinically, there was no evidence 
of malignancy. 

Based upon the above findings, the Board concludes that a 10 
percent disability evaluation is appropriate for the 
residuals of laryngeal papilloma under the revised provisions 
of Diagnostic Code 6516, since the medical evidence 
establishes hoarseness with edema of the vocal cords.  The 
Board finds that a disability evaluation in excess of 10 
percent is not warranted under the revised provisions of 
Diagnostic code 6516.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, 
Diagnostic Code 6516  (1999).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for residuals of laryngeal 
papilloma.   


In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected residuals of 
laryngeal papilloma, for the reasons discussed above. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of laryngeal papilloma is denied.   



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

